DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shaban (US Patent No. 9,022,988 B1) in view of Hata et al. (US 2015/0051538 A1).
Regarding claim 1, Shaban discloses a device for training users in a proper mixing of pharmaceutical components, the device comprising: 
a housing (main housing of device 102) that extends along a longitudinal axis (see Fig. 1); 
a power source (battery 130) disposed in the housing; 
a microcontroller (118) disposed in the housing and electrically powered by the power source; 
a user notification device (speaker 132, display 124); and 
an accelerometer (column 8, line 4) disposed in the housing and electrically connected to the microcontroller so that the microcontroller is configured to detect a motion and orientation of the housing and indicate via the user notification device as to whether the motion or orientation of the housing being shaken during one of a drug administration or a training event is sufficient with respect to predetermined thresholds including duration of such shaking (column 7, line 51 – column 8, line 14 – detect duration of shaking (number of times shaken) and provide output if additional shaking is required).
Shaban does not explicitly disclose additionally determining if shaking is sufficient with respect to magnitude of the force applied during the shaking, the orientation of the housing and duration of such shaking.
However, Hata discloses a similar injection assistance device that detects magnitude (Par. 116), orientation (Par. 112), and duration (Par. 114) of shaking of the injection device, as well as a start switch (Par. 219). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Shaban by further providing feedback regarding magnitude of shaking and orientation of the housing, as taught by Hata. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715